                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

PHYLLIS MARIA HARRIS,                     :

       Plaintiff,                         :

vs.                                       :       Civil Action 19-0044-KD-MU

WALTER LEE BROCK, et al.,                 :

       Defendants.                        :

                                          ORDER

       After due and proper consideration of the issues raised, and a de novo determination

of those portions of the recommendation to which objection is made, the recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated March 8, 2019, is

ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Plaintiff Phyllis Maria Harris cannot represent State

Farm before this Court and, therefore, any claims she purports to pursue on State Farm’s

behalf are DISMISSED WITHOUT PREJUDICE and State Farm is hereby STRICKEN from

the style of this action. The style of this case will appear in all future documents as follows:

Phyllis Maria Harris, Plaintiff vs. Walter Lee Brock, et al., Defendants.

       It is further ORDERED that Rev. Preston L. Scarbrough, a non-attorney, cannot

represent Plaintiff Harris in this Court and, therefore, Harris’ Appointment of Representative

form naming Scarbrough as her representative (Doc. 5) is STRICKEN.

       Done this the 26th day of March 2019.

                                          s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          CHIEF UNITED STATES DISTRICT JUDGE
